759 N.W.2d 372 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Bryant Keith WILEY, Defendant-Appellant.
Docket No. 136234. COA No. 282915.
Supreme Court of Michigan.
January 27, 2009.

Order
By order of September 22, 2008, the defendant's appellate counsel was directed to file a supplemental brief. On order of the Court, the brief having been received, the application for leave to appeal the March 4, 2008 order of the Court of Appeals is again considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).